NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2109
                                       ___________

                                   JASON L. BROWN,
                                               Appellant

                                             v.

     UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
         PENNSYLVANIA; LEGROME D. DAVIS, United States Judge;
                PETRESE B. TUCKER, United States Judge;
           NITZA I. QUIÑONES ALEJANDRO, United States Judge
                ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:18-cv-00747)
                      District Judge: Honorable Paul S. Diamond
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 24, 2018
             Before: KRAUSE, SCIRICA and NYGAARD, Circuit Judges

                            (Opinion filed: October 26, 2018)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Jason Brown appeals from the judgment of the United States

District Court for the Eastern District of Pennsylvania dismissing his complaint pursuant

to 28 U.S.C. § 1915(e)(2)(B). For the following reasons, we will affirm the judgment of

the District Court.

       In February 2018, Brown filed a complaint against the United States District Court

for the Eastern District of Pennsylvania and District Judges Legrome D. Davis, Petrese B.

Tucker, and Nitza I. Quiñones-Alejandro. The District Court dismissed his complaint

without prejudice because Brown failed to provide any factual allegations to support his

legal conclusions and permitted him to file an amended complaint. Brown then filed an

amended complaint, alleging that Defendants violated various civil and statutory rights

and conspired against him by mishandling four of his previous district court cases. The

District Court dismissed the amended complaint with prejudice, pursuant to 28 U.S.C. §

1915(e)(2)(B), for being frivolous and baseless, and for failing to state a claim. Brown

appeals.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s sua sponte dismissal under 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) is plenary. See

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). Where a complaint has not alleged

sufficient facts to state a claim for relief that is “plausible on its face[,]” dismissal is

appropriate. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and quotation marks

omitted). A complaint is considered frivolous if it lacks an arguable basis in law or fact.

                                                2
See Neitzke v. Williams, 490 U.S. 319, 325 (1989); Deutsch v. United States, 67 F.3d

1080, 1085 (3d Cir. 1995). A suit may be considered frivolous where defendants are

clearly “immune from suit.” Neitzke, 490 U.S. at 327.

       The District Court properly dismissed all claims against the United States District

Court for the Eastern District of Pennsylvania. “Absent a waiver, sovereign immunity

shields the Federal Government and its agencies from suit.” FDIC v. Meyer, 510 U.S.

471, 475 (1994). Because sovereign immunity has not been waived, the District Court

for the Eastern District of Pennsylvania, as a judicial branch of the federal government, is

entitled to sovereign immunity and is immune from suit. See id.

       The District Court also properly dismissed all claims against District Judges

Davis, Tucker, and Quiñones-Alejandro. Brown’s claims against these defendants are

barred by the doctrine of absolute judicial immunity, as all of the allegations against them

pertain only to actions taken in a judicial capacity, while they were presiding over

Brown’s prior cases. See Stump v. Sparkman, 435 U.S. 349, 355–56 (1978); see also

Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006) (per curiam).1

       Accordingly, we will affirm the judgment of the District Court.



1
  Brown is correct that had the judges’ actions been taken in the complete absence of
jurisdiction, they would not be entitled to judicial immunity. See Gallas v. Supreme
Court of Pa., 211 F.3d 760, 768–69 (3d Cir. 2000) (citing Mireles v. Waco, 502 U.S. 9,
12 (1991)). However, to the extent that Brown alleged that District Judges Davis,
Tucker, and Quiñones-Alejandro lacked jurisdiction because of errors in the appointment
process, the District Court correctly determined that this allegation was frivolous.
                                              3